                 Case 2:20-cv-01266-RSL Document 11 Filed 01/13/21 Page 1 of 1




 1

 2

 3

 4

 5
                                 UNITED STATES DISTRICT COURT
 6                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 7

 8   RAYMOND A FORSMAN,

 9                              Plaintiff,                Case No. C20-1266 RSL

10          v.                                            ORDER

11   JEREMY CULUMBER, et al.,

12                              Defendants.

13

14          Having reviewed the Report and Recommendation of the Honorable Michelle L.

15   Peterson, United States Magistrate Judge, any objections or responses to that, and the remaining

16   record, the Court finds and ORDERS:

17          (1)      The Court ADOPTS the Report and Recommendation.

18          (2)      This matter is dismissed without prejudice.

19          The Clerk is directed to send copies of this Order to Plaintiff and to Judge Peterson.

20          Dated this 13th day of January, 2021.

21

22
                                                          ROBERT
                                                           O        S
                                                                    S. LASNIK
                                                                        AS
23                                                        United States District Judge




     ORDER - 1
